

117 S1362 IS: Pharmacy and Medically Underserved Areas Enhancement Act
U.S. Senate
2021-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1362IN THE SENATE OF THE UNITED STATESApril 26, 2021Mr. Grassley (for himself, Mr. Casey, and Mr. Brown) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XVIII of the Social Security Act to provide for coverage under the Medicare program of pharmacist services.1.Short titleThis Act may be cited as the Pharmacy and Medically Underserved Areas Enhancement Act.2.Medicare coverage of pharmacist services(a)CoverageSection 1861(s)(2) of the Social Security Act (42 U.S.C. 1395x(s)(2)) is amended—(1)in subparagraph (GG), by striking and at the end;(2)in subparagraph (HH), by striking the period at the end and inserting ; and; and(3)by adding at the end the following new subparagraph:(II)pharmacist services furnished by a pharmacist, as licensed by State law, individually or on behalf of a pharmacy provider—(i)which the pharmacist is legally authorized to perform in the State in which the individual performs such services;(ii)as would otherwise be covered under this part if furnished by a physician, or as an incident to a physician’s service; and(iii)in a setting located in a health professional shortage area (as defined in section 332(a)(1)(A) of the Public Health Service Act), medically underserved area, or medically underserved population (as defined in section 330(b)(3) of such Act);.(b)PaymentSection 1833(a)(1) of the Social Security Act (42 U.S.C. 1395l(a)(1)) is amended—(1)by striking and (DD) and inserting (DD); and(2)by inserting before the semicolon at the end the following: and (EE) with respect to pharmacist services (as defined in section 1861(s)(2)(II)), the amounts paid shall be equal to 80 percent of the lesser of the actual charge or 85 percent of the fee schedule amount provided under section 1848 if such services had been furnished by a physician. (c)Effective date; Pharmacist specific codes(1)Effective dateThe amendments made by subsections (a) and (b) shall apply with respect to services furnished on or after January 1, 2022.(2)Pharmacist specific codesThe Secretary of Health and Human Services shall develop pharmacist specific codes, as necessary, under the physician fee schedule under section 1848 of the Social Security Act (42 U.S.C. 1395w–4).